Title: From George Washington to Major General Stirling, 29 October 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Qrs West-point 29th Octbr 1779
        
        I have to acknowlege your Lordships favor of the 26th.
        As your Lordship was not with the division I have given my instructions to Brigadier General Woodford to return and take post between Sufferans and Stoney-point, provided the enemy have gone back. I am, &.
        
          G.W.
        
      